Citation Nr: 1034309	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly compensation for need of regular 
aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION



The Veteran served on active duty from November 1943 to April 
1946.  Service in the Pacific Theatre in World War II is 
evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claim for 
entitlement to special monthly compensation for need of regular 
aid and attendance.  The Veteran disagreed and perfected an 
appeal.

In August 2010, the Veteran and his representative presented 
evidence and testimony in support of his claim in a video hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

A motion for Advancement on the Docket was granted on the record 
during the hearing.
  

FINDING OF FACT

The evidence of record supporting a conclusion that the Veteran 
is not able to provide for his own daily personal care and 
maintenance, and is housebound is at least in equipoise.


CONCLUSION OF LAW

The requirements for special monthly compensation based on the 
need for regular aid and attendance, or on account of housebound 
status are met. 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, a former Navy seaman, injured his left knee in 
practice assault landings off of San Diego in early 1944.  He has 
been service connected for that injury since service.  He is also 
service connected for varicose veins of the right leg, and has 
received Individual Unemployability benefits since November 1994.  
He generally contends that his service connected conditions have 
rendered him unable to provide for his own daily personal care 
and maintenance, and rendered him housebound.  

The Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in a March 2008 letter of the evidence 
required to substantiate a claim for special monthly 
compensation.   In addition, the Veteran was informed of the 
steps VA would take to assist him in developing his claim, 
including providing him with a medical examination and obtaining 
pertinent records from VA, military and other federal and state 
agencies, and from private medical or employment providers.  

The record shows that the Veteran was examined by a VA physician 
in July 2008 for purposes of his claim.  Moreover, VBA has 
obtained private medical records identified by the Veteran and 
has included VA treatment records that pertain to his service-
connected disabilities.

The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  As indicated in the Introduction, the Veteran and 
his representative have presented evidence and testimony in 
support of his claim in a video conference hearing before the 
undersigned VLJ.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the claim 
on appeal.

Relevant law and regulations

Special monthly compensation

(i.) Aid and attendance

Special monthly compensation (SMC) is payable at a specified rate 
if the veteran, as the result of service-connected disability, is 
in need of regular aid and attendance. Need for aid and 
attendance means helplessness or is so nearly helpless as to 
require the regular aid and attendance of another person. A 
veteran will be considered to be in need of regular aid and 
attendance if he or she is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
if the veteran is a patient in a nursing home because of mental 
or physical incapacity; or if the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" status 
under the criteria set forth in 38 C.F.R. § 3.352(a). See 38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 38 C.F.R. § 3.351(b) 
(2009).

The following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his or her daily environment. "Bedridden" 
will be a proper basis for the determination. See 38 C.F.R. § 
3.352(a) (2009).

A veteran will be found to be bedridden if the condition actually 
requires that he remain in bed, but not if he voluntarily stays 
in bed or if a physician merely recommends bed rest. It is not 
required that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made. The particular personal functions that the veteran is 
unable to perform should be considered in connection with his or 
her condition as a whole. It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need. Determinations 
that the veteran is so helpless, as to be in need of regular aid 
and attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to be in 
bed. They must be based on the actual requirement of personal 
assistance from others. Id.

Although a veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement to 
aid and attendance, the Court has held that it is logical to 
infer there is a threshold requirement that "at least one of the 
enumerated factors be present." See Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

(ii.) Housebound rate

Special monthly compensation is payable at a specified rate if 
the veteran, as the result of service-connected disability, has 
one service-connected disability rated as 100 percent disabling 
and a separate disability rated at 60 percent or higher or he is 
permanently housebound. The veteran will be found to be 
permanently housebound if, due to his service-connected 
disabilities, he is substantially confined to his home or the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that such 
confinement will continue throughout his lifetime. 38 U.S.C.A. § 
1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2009).

Analysis

Preliminarily, the Board observes that the Veteran has not 
contended or demonstrated that he has a visual impairment to the 
extent that he is blind or nearly blind, or that he is a patient 
living in a nursing home. Moreover, the Board notes that the 
Veteran does not meet the criteria for special monthly 
compensation at the housebound rate, based on one service-
connected disability rated as 100 percent disabling and a 
separate disability rated at 60 percent or higher.  The Veteran 
is service connected for lateral instability of the left knee, 
evaluated as 30 percent disabling; service connected for varicose 
veins of the right leg, currently evaluated as 40 percent 
disabling; and, service connected for crotch fungus, currently 
evaluated as 10 percent disabling.

The Veteran essentially contends that he is currently housebound; 
that is, he contends that he is substantially confined to his 
home.  In support of his claim, the Veteran has submitted a 
December 2009 letter from Dr. J.W., D.O., who stated that the 
Veteran sustained two separate falls in early 2007, injuring his 
knees, shoulder and lumbar spine.  Dr. J.W. attributed the falls 
to the Veteran's service-connected knee and right leg 
disabilities, stating that the Veteran is "completely unable to 
bear weight," has "severely limited mobility," and "can't 
dress, bathe or take medications" without assistance.  

The Veteran testified during the August hearing that he cannot 
get in or out of a shower without assistance, that he requires 
assistance getting dressed, is confined to a wheelchair and has 
difficulty preparing a meal for himself.  A July 2008 VA examiner 
noted that the Veteran had poor balance, "can't shave, shower or 
clothe himself," was "unable to walk without help," is 
confined to a wheelchair and goes only "a few steps without 
falling."  A February 2008 VA psychiatric note states that the 
Veteran "can't walk anymore" and notes that side effects of 
medications affect his balance.  A January 2008 VA visit note 
states that the Veteran's "left leg is twisted from arthritis," 
and that the "right one [is] not that strong either."  A 
September 2007 VA visit note states that the Veteran has 
difficulty walking and "could only stand for a brief moment."  
The Board further notes that a November 1994 VA examiner 
described the Veteran's bilateral leg condition as severe.

In short, the evidence that the Veteran is substantially confined 
to his living quarters is at least in equipoise.  Accordingly, 
the Board finds that entitlement to special monthly compensation 
for regular aid and attendance and at the housebound rate is 
established.



ORDER

Entitlement to special monthly compensation for need of regular 
aid and attendance is granted, subject to controlling regulations 
governing the payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


